


110 HR 6256 IH: Responsible Ownership of Public Lands

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6256
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Markey (for
			 himself, Mr. Emanuel,
			 Mr. Rahall,
			 Mr. Hinchey,
			 Mrs. Capps,
			 Ms. Castor,
			 Mr. Chandler,
			 Mr. McGovern,
			 Mr. George Miller of California,
			 Mr. Olver,
			 Ms. Shea-Porter,
			 Mr. Welch of Vermont,
			 Mr. Yarmuth,
			 Mr. Grijalva,
			 Mr. Bishop of New York,
			 Mr. Hodes,
			 Mrs. Gillibrand, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Science and Technology,
			 Energy and Commerce, and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of the Interior to establish an
		  annual production incentive fee with respect to Federal onshore and offshore
		  lands that are subject to a lease for production of oil or natural gas under
		  which production is not occurring, to authorize use of amounts received as such
		  fee for energy efficiency and renewable energy projects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Ownership of Public Lands
			 Act.
		2.Production
			 Incentive Fee
			(a)EstablishmentThe
			 Secretary of the Interior shall, within 180 days after the date of enactment of
			 this Act, issue regulations to establish an annual production incentive fee
			 with respect to Federal onshore and offshore lands that are subject to a lease
			 for production of oil or natural gas under which production is not occurring.
			 Such fee shall apply with respect to lands that are subject to such a lease
			 that is in effect on the date final regulations are promulgated under this
			 subsection or that is issued thereafter.
			(b)AmountThe
			 amount of the fee shall be, for each acre of land from which oil or natural gas
			 is produced for less than 90 days in a calendar year—
				(1)for each of the first 3 years of the lease,
			 $5 per acre in 2008 dollars;
				(2)for the fourth year of the lease, $25 per
			 acre in 2008 dollars; and
				(3)for the fifth year of the lease and each
			 year thereafter for which the lease is otherwise in effect, $50 per acre in
			 2008 dollars.
				(c)Assessment and
			 CollectionThe Secretary shall assess and collect the fee
			 established under this section.
			(d)RegulationsThe Secretary of the Interior may issue
			 regulations to prevent evasion of the fee under this section.
			3.Energy Efficiency
			 and Renewable Energy Fund
			(a)EstablishmentThere
			 is hereby established in the Treasury of the United States a separate account
			 which shall be known as the Energy Efficiency and Renewable Energy Fund
			  (in this section referred to as the Fund). There shall
			 be deposited into the Fund amounts received by the United States in the form of
			 fees under this Act.
			(b)UseAmounts
			 in the Fund shall be available, subject to appropriations, as follows each
			 fiscal year:
				(1)Wind energy
			 research and development$65,000,000 for necessary expenses for a
			 program to support the development of next-generation wind turbines, including
			 turbines capable of operating in areas with low wind speeds, as authorized in
			 section 931(a)(2)(B) of the Energy Policy Act of 2005 (42 U.S.C.
			 16231(a)(2)(B)).
				(2)Solar energy
			 research and development$100,000,000 for necessary expenses for
			 a program to accelerate the research, development, demonstration, and
			 deployment of solar energy technologies, and public education and outreach
			 materials pursuant to such program, as authorized by section 931(a)(2)(A) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16231(a)(2)(A)).
				(3)Low income
			 weatherizationThe Secretary of the treasury shall transfer
			 $200,000,000 to the account Weatherization Assistance Program,
			 for a program to weatherize low income housing, as authorized by section 411 of
			 the Energy Independence and Security Act of 2007 (Public Law 110–140).
				(4)Building and
			 lighting energy efficiency research and development$70,000,000
			 for necessary expenses for a program to accelerate the research, development,
			 demonstration, and deployment of new technologies to improve the energy
			 efficiency of and reduce greenhouse gas emissions from buildings, as authorized
			 in section 321(g) of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 6295 note), section 422 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17082), and section 912 of the Energy Policy Act of 2005 (42
			 U.S.C. 16192).
				(5)Energy storage
			 for transportation and electric power
					(A)$30,000,000 for
			 necessary expenses for a program to accelerate basic research on energy storage
			 systems to support electric drive vehicles, stationary applications, and
			 electricity transmission and distribution, as authorized by section 641(p)(1)
			 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17231(p)(1)).
					(B)$70,000,000
			 including—
						(i)$30,000,000 for a
			 program to accelerate applied research on energy storage systems to support
			 electric drive vehicles, stationary applications, and electricity transmission
			 and distribution as authorized by section 641(p)(2) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17231(p)(2));
						(ii)$20,000,000 for
			 energy storage systems demonstrations as authorized by section 641(p)(4) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17231(p)(4));
			 and
						(iii)$20,000,000 for
			 vehicle energy storage systems demonstrations as authorized by section
			 641(p)(5) of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17231(p)(5)).
						(6)Advanced
			 vehicles research, development, and demonstration$40,000,000 for
			 necessary expenses for research, development, and demonstration on advanced,
			 cost-effective technologies to improve the energy efficiency and environmental
			 performance of vehicles, as authorized in section 911(a)(2)(A) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16191(a)(2)(A)).
				(7)Audits,
			 investigation, and environmental mitigation$50,000,000 for
			 audits, investigation, and environmental mitigation for oil and gas by the
			 Department of Interior.
				(8)Low-Income Home
			 Energy Assistance ProgramThe remainder for use for the
			 Low-Income Home Energy Assistance Program.
				
